Citation Nr: 1242370	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  09-14 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for depression.

2.  Entitlement to a rating in excess of 40 percent for a low back disability.

3.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy 


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

M. Young, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1978 to March 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Philadelphia, Pa,. Department of Veterans Affairs (VA) Regional Office (RO), that granted service connection for left lower extremity radiculopathy (as a neurological manifestation of lumbar disc disease),  rated 10 percent, effective November 1, 2006; continued a 40 percent rating for the Veteran's service-connected low back disability (lumbosacral strain superimposed on disc disease); and declined to reopen a claim of service connection for depression.  In August 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  At the hearing, the Veteran sought, and was granted, a 60-day abeyance period for the submission of additional evidence; that period of time has lapsed and no additional evidence was received.

[Notably, as was clarified at a brief pre-hearing conference, the Veteran had been represented before VA by an attorney.  In July 2012, he designated another attorney to represent him before VA (revoking the prior power of attorney).  His new (current) attorney representative limited his representation to the matter of entitlement to waiver of recovery of overpayment of disability compensation (which is the subject of a separate Board decision by the Veterans Law Judge who conducted a hearing in that matter).  At the videoconference hearing on the matter at hand the Veteran appeared pro se.]  

The Board also notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that the scope of a claim of service connection for a specific psychiatric diagnostic entity encompasses other psychiatric diagnoses shown.  As the Court further noted, however (See Clemons at 8, citing Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. (2008)), in claims to reopen where a previous final determination was limited to a specific diagnosis, a claim of service connection for a diagnosis other than the specific one previously adjudicated is a separate and distinct claim, rather than becoming part and parcel of the claim previously finally decided.  Accordingly the scope of the claim to reopen a claim of service connection for depression is limited to that specific entity. 

Regarding the claim to reopen, the Board observes that evidence associated with the claims file since the issuance of the previous denial includes service personnel records that were not previously associated with the record.  A VA regulation provides that if at any time after VA issues a decision on a claim VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA decided the claim, VA will reconsider the claim (de novo)(in which case reopening would not be necessary).  38 C.F.R. § 3.156(c)(1)(i).  Here, the newly received service personnel records do not contain information pertinent to the claim the Veteran seeks to reopen (and do not require de novo consideration of the claim under § 3.156(c)(1)(i)).  

The instant appeal is in the jurisdiction of the Wilmington, Delaware RO.

At the August 2012 videoconference hearing, the Veteran raised a claim of service connection for erectile dysfunction.  As that claim has not been adjudicated by the RO, the Board does not have jurisdiction over it and it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran seeks to reopen a claim of service connection for depression which he contends is either directly related to his service or, in the alternative, is secondary to his service-connected lumbar spine disability.  The record shows that the Veteran has reported that he had psychiatric disabilities diagnosed in the course of evaluation in connection with a claim for Social Security Administration (SSA) disability benefits.  The record does not include any SSA records, or reflect an attempt to secure such records.  Given the Veteran's report that such records were created, development for the records is necessary.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

At the August 2012 videoconference hearing the Veteran testified that he was treated by a private doctor (in Massachusetts) for depression within six years of his separation from service.  While development for records of such treatment may be complicated by the length of the time interval since they were created, an attempt to secure such records must be made.  The Veteran's cooperation will be needed for such development to be completed.  

Regarding the ratings for low back disability and left lower extremity radiculopathy, the Veteran testified at his August 2012 hearing that the disabilities were getting worse.  The most recent VA examination for these disabilities of record was in April 2007.  Because there is evidence suggesting a worsening of symptoms, a contemporaneous examination is necessary to assess the current severity of these disabilities.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).  

The record also suggests there are pertinent VA treatment records that remain outstanding.  It has been suggested that there are progress notes from the Philadelphia and Coatesville VAMCs from 1999 to September 2001 that are not associated with the claims file.  In addition, the most recent VA treatment records associated with the claims file are from January 2007.  As the Veteran reports ongoing treatment, and records of such treatment are likely to contain information pertinent to the matters on appeal, development to secure such records is necessary.  Because VA records are constructively of record, and may be pertinent to the matter at hand, they must be secured.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski ,2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following:

1. The RO should ask the Veteran to identify the provider(s) of any evaluation or treatment he has received for depression since his separation from service, and to provide any releases necessary for VA to secure private records of such evaluation and/or treatment (to specifically include records from the private psychiatrist in Massachusetts who saw him within six years after separation from service, and any from Dr. Atkins of Newark, Delaware .  The RO should obtain copies of complete records of all such treatment and evaluation from the providers identified by the Veteran.  If any identified records are not received pursuant to the RO's request, the Veteran should be so advised, and reminded that it is his responsibility to ensure that any private treatment records are secured. 

2. The RO should arrange for exhaustive development to secure for association with the claims file the complete clinical treatment records of the treatment the Veteran reports he received at the Philadelphia and Coatesville VAMCs from 1999 to September 2001, and from February 2007 to the present (to include at the Wilmington, Delaware VAMC, as the Veteran recently moved to Delaware).  If any records identified by the Veteran cannot be located, he should be so advised, and the scope of the search should be noted in the record.

3. The RO should obtain from SSA a copy of their determination on his claim for SSA disability benefits, and all records considered in connection with the determination, including the medical records and examination reports considered.  If such records are unavailable, the reason why that is so must be noted in the record.

4. The RO should the arrange for an orthopedic examination of the Veteran to determine the current severity of his service-connected low back and left lower extremity radiculopathy disabilities.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination(s).  Any indicated studies should be completed.  The findings reported should specifically include whether the spine is ankylosed, whether the lumbar spine disability has been manifested by incapacitating episodes (i.e., periods of bedrest prescribed by a physician), and if so, their frequency and duration (in terms of weeks in the past year), and whether or not there are neurological manifestations of disc disease other than of the left lower extremity.   The examiner should also note the degree of severity of the left lower extremity radiculopathy, and identify the functional impairment due to such disability.  The examiner must explain the rationale for all opinions given.

5. The RO should then readjudicate these matters (to include consideration of the possibility of "staged" ratings).  If any of these claims remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

